UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7293


ROBERT LEE MAYO,

                    Plaintiff - Appellant,

             v.

RICHARD DAVIS, Attorney; NORFOLK CITY JAIL, Norfolk Sheriff’s Office,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-01237-LMB-IDD)


Submitted: April 4, 2019                                          Decided: April 9, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Robert Lee Mayo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Lee Mayo seeks to appeal the district court’s order dismissing his 42

U.S.C. § 1983 (2012) complaint without prejudice. This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). Because it is possible that Mayo could cure the

defects in his complaint through amendment, the order he seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order. See Goode v. Cent. Va.

Legal Aid Soc’y, Inc., 807 F.3d 619, 623-25, 628-30 (4th Cir. 2015). Accordingly, we

dismiss the appeal for lack of jurisdiction and remand the case to the district court with

instructions to allow Mayo to file an amended complaint.        We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                         DISMISSED AND REMANDED




                                            2